ACCEPTED
                                                                                                        01-15-00326-CV
                                                                                             FIRST COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                  5/29/2015 11:41:24 AM
                                                                                                  CHRISTOPHER PRINE
                                                                                                                 CLERK

                                 MIKE O’BRIEN, P.C.
                                    A PROFESSIONAL CORPORATION
                                     14355 Highway 105
                                                                                  FILED IN
                                  WASHINGTON, TEXAS 77880                  1st COURT OF APPEALS
                                       ___________                             HOUSTON, TEXAS
                                                                           5/29/2015 11:41:24 AM
                                         (713) 222-0088                    CHRISTOPHER A. PRINE
                                       (713) 222-0888 fax                           Clerk
                                       mike@moblaw.com


                                              May 29, 2015


Hon. Christopher A. Prine, Clerk of Court                               Via E-Filing
FIRST COURT OF APPEALS
301 Fannin
Houston, Texas 77002

        RE:       No. 01-15-00326-CV; Don Abbott Holmes, et al. vs. Jetall Companies, Inc.

Dear Mr. Pines:

        Please be advised that Mike O’Brien and Mike O’Brien, P.C. are not appellate counsel
for Appellee, Jetall Companies, Inc. in this matter. Jetall Companies, Inc. will be retaining
appellate counsel.

        Thank you for your professional courtesies. If you have any questions or need
further clarification, please do not hesitate to contact me.

                                         Very truly yours,

                                         /s/ Mike O’Brien

                                         Mike O’Brien

MOB/bm

cc:     Mr. Geoffrey Berg (gberg@bfjblaw.com)
        Mr. Martin Siegel (martin@siegelfirm.com)
        Mr. Ali Choudhri (ali@jetallcompanies.com)